Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to the Applicant’s arguments
The previous rejection is withdrawn.  Applicant’s amendments are entered. Applicant’s remarks are also entered into the record.  A new search was made necessitated by the applicant’s amendments. 
A new reference was found. A new rejection is made herein.
Applicant’s arguments are now moot in view of the new rejection of the claims. 


    PNG
    media_image1.png
    885
    1148
    media_image1.png
    Greyscale

Claim 1 is amended to recite and the primary reference is silent but Farmakis et al. teaches  “…comprising: receiving, from a transponder grid, a radiofrequency signal;  (see FIG. 3 where the aircraft receives the signal from the AARTS processor 28 for navigation and hints about the landing area)   (see col. 11, line 53 to col. 13, line 20 where the ATC signal can include the destination airport location and a proposed separation and destination and the distance between each aircraft and the landing area)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of FARMAKIS with the disclosure of Colby since FARMAKIS teaches that an ATC device can provide signals to all aircraft. These signals include data within the signals that can provide pertinent information include a landing zone location and an airport location and a course from the current location to the landing zone with the appropriate aircraft separation. See abstract and col. 11, line 1 to col. 13, line 10 of Famakis.   


    PNG
    media_image2.png
    767
    860
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    747
    863
    media_image3.png
    Greyscale
Claim 1 is amended to recite and Colby is silent but Debdeep teaches “…performing time-of-flight analysis of the radiofrequency signal;  (see paragraph 31)
estimating a position of the aircraft 
in relation to the landing site based on the time-of-flight analysis of the radiofrequency signal: and  (see block 914 and paragraph 31 and FIG. 7 blocks 702-710 where the drone distance between the landing pad and the drone is tracked based on a depth in FIG. 6, blocks 602-612)
cross-checking position data of the aircraft based 
on the estimated position of 
the aircraft in relation to the landing site;”  (See paragraph 31 and FIG. 9 where the drone can accelerate to close the distance or decelerate to land the drone on the landing pad based on the signal and can include the destination location and a proposed separation and destination and the distance between the drone and the landing area and a signal is provided when the landing is completed in block 900-938) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of DEBDEEP of QUALCOMM™ with the disclosure of Colby since DEBDEEP teaches that a TOF sensor can determine a distance from a drone to a landing pad. The drone can be controlled to stay in range and then accelerate or decelerate to land  the drone on the landing pad.   This can provide an improved coordination between the drone and the landing pad to avoid intermediate obstacles.  See abstract and claims 1-10 and paragraph 84-88 of Dandeep. 


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Pub. No.: US20130179011A1 to Colby. and which was filed on 1-10-12 which is prior to the effective filing date (hereinafter “Colby”) and in view of U.S. Patent No.: 5714948 to Farmakis et al. that was filed in 1994 and in view of U.S. Patent Application Pub. No.: US 20180101173 A1 to Debdeep that was filed in 2018.

    PNG
    media_image4.png
    966
    873
    media_image4.png
    Greyscale

Colby discloses “…1. A computer-implemented method, comprising:
monitoring a status of an aircraft in operation; (see FIG. 1-4 where an emergency is detected)
in response to the status satisfying a condition, performing a localization cross-check(see FIG. 4, blocks 410-490 where the device can include an emergency land EL activation command) 

procedure to determine a location of the aircraft in relation to a landing site; : (see figure 4 where an emergency is activated if there are no responses to the prompts and approvals, and routing and an autolanding is provided, where a second block 408 computes the best airport and terrain and weather and then landing lights are provided and the automatic approach is provided and an optimal airport is selected 410)
updating one or more protection levels of the aircraft based on the determined location of the aircraft in relation to the landing site; and(see paragraph 21 and 40-45 where the runway and taxiways for each airport is stored in a memory and  a historical weather and terrain database is also provided and that is updated) (see FIG. 4, and optimal airport 410) (see paragraph 56-64)
based on the updated one or more protection levels, generating an updated set of
instructions for operational control of the aircraft. (see block 480; paragraph 39, 27-48 where the display includes a location and a trajectory of the aircraft and provide an activation command prompt to provide automatic pilot and automatic thrust to generate landing flight plans and where the avionics changes in claim 1-3 to a code; see claim 1-12) see block in FIG. 4where the pilot can provide the emergency manual landing command manually or alternatively this can be done automatically) (see paragraph 43-45);

    PNG
    media_image1.png
    885
    1148
    media_image1.png
    Greyscale

Claim 1 is amended to recite and the primary reference is silent but Farmakis et al. teaches  “…comprising: receiving, from a transponder grid, a radiofrequency signal;  (see FIG. 3 where the aircraft receives the signal from the AARTS processor 28 for navigation and hints about the landing area)   (see col. 11, line 53 to col. 13, line 20 where the ATC signal can include the destination airport location and a proposed separation and destination and the distance between each aircraft and the landing area)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of FARMAKIS with the disclosure of Colby since FARMAKIS teaches that an ATC device can provide signals to all aircraft. These signals include data within the signals that can provide pertinent information include a landing zone location and an airport location and a course from the current location to the landing zone with the appropriate aircraft separation. See abstract and col. 11, line 1 to col. 13, line 10 of Famakis.   


    PNG
    media_image2.png
    767
    860
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    747
    863
    media_image3.png
    Greyscale
Claim 1 is amended to recite and Colby is silent but Debdeep teaches “…performing time-of-flight analysis of the radiofrequency signal;  (see paragraph 31)
estimating a position of the aircraft 
in relation to the landing site based on the time-of-flight analysis of the radiofrequency signal: and  (see block 914 and paragraph 31 and FIG. 7 blocks 702-710 where the drone distance between the landing pad and the drone is tracked based on a depth in FIG. 6, blocks 602-612)
cross-checking position data of the aircraft based 
on the estimated position of 
the aircraft in relation to the landing site;”  (See paragraph 31 and FIG. 9 where the drone can accelerate to close the distance or decelerate to land the drone on the landing pad based on the signal and can include the destination location and a proposed separation and destination and the distance between the drone and the landing area and a signal is provided when the landing is completed in block 900-938) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of DEBDEEP of QUALCOMM™ with the disclosure of Colby since DEBDEEP teaches that a TOF sensor can determine a distance from a drone to a landing pad. The drone can be controlled to stay in range and then accelerate or decelerate to land  the drone on the landing pad.   This can provide an improved coordination between the drone and the landing pad to avoid intermediate obstacles.  See abstract and claims 1-10 and paragraph 84-88 of Dandeep. 



Colby discloses “…2. The computer-implemented method of claim 1, wherein monitoring the status of the aircraft in operation comprises monitoring an altitude of the aircraft, and the condition is a threshold altitude of the aircraft with respect to a reference point. (see paragraph 55-60 where the display includes a location and a trajectory of the aircraft and provide an activation command prompt to provide automatic pilot and automatic thrust to generate landing flight plans and where the avionics changes in claim 1-18 to a code; see claim 6-12)”.
Colby discloses “…3. The computer-implemented method of claim 1, wherein monitoring the status of the aircraft in operation comprises monitoring a position estimate of the aircraft, wherein the condition is a threshold proximity of the aircraft to a reference position. (see paragraph 55-60 where the display includes a location and a trajectory of the aircraft and provide an activation command prompt to provide automatic pilot and automatic thrust to generate landing flight plans and where the avionics changes in claim 1-18 to a code; see claim 6-12)”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Colby and in further in view of United States Patent No.: US9257048B1 to Offer that was filed in 2010 and in view of Farmakis and Debdeep.  
Colby discloses “…4. The computer-implemented method of claim 1, wherein performing the localization cross-check procedure to determine the location of the aircraft in relation to a landing site comprises: .  (see paragraph 50- 63)”.

    PNG
    media_image5.png
    860
    956
    media_image5.png
    Greyscale
Colby is silent but Offer teaches ‘…receiving, using at least one of a camera subsystem of the aircraft and a radar subsystem  (see routing that uses sensors to provide the positioning of the aircraft in col. 18, line 45 to col. 19, line 10) 

    PNG
    media_image6.png
    829
    1165
    media_image6.png
    Greyscale
of the aircraft, data from a passive ground structure proximate to the landing site; estimating a position of the aircraft in relation to the landing site based on the received data; and - 43 – (see FIG. 10 where the ground station operator provides the route to the alternative landing site in blocks 1000-1008 and messages m1-m7)
cross-checking position data of the aircraft based on the estimated position of the aircraft in relation to the landing site” (see FIG. 6, blocks 600-608). 
    PNG
    media_image7.png
    835
    894
    media_image7.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Offer of BOEING™ with the disclosure of Colby since Offer teaches that an emergency can be detected in block 900, m1.  Then a suitable airport can be provided that is not the ultimate destination but instead is an emergency airport.  A ground station operator 1004 can provide an input to provide an alternative landing site and an automatic landing can be provided via messages M4- M7. The process then displays the landing site identified from the group of landing sites on a display system (operation 806) with the process terminating thereafter. At this point, the operator of the aircraft may confirm the selection of the landing site. Further, the operator may direct the aircraft to the landing site or may employ a control system, such as an autopilot, to fly the aircraft to the landing site. This can provide a safe emergency landing that is an autopilot from an input from the ground station alone a state shown in FIG. 20 along path 2002-2004 and in response to an emergency.  See abstract and claims 1-10 of Offer. 
Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Colby and in further in view of United States Patent No.: US9257048B1 to Offer that was filed in 2010 and in view of Farmakis and Debdeep.  

Offer teaches “…5. The computer-implemented method of claim 1, wherein performing the localization cross-check procedure to determine the location of the aircraft in relation to a landing site comprises:
receiving, using a flight computer of the aircraft, a broadcast signal from active ground
infrastructure proximate to the landing site;  (see routing that uses sensors to provide the positioning of the aircraft in col. 18, line 45 to col. 19, line 10 and FIG. 10 can provide the trajectory to the aircraft to a new landing site and FIG. 6-8)

    PNG
    media_image8.png
    680
    1046
    media_image8.png
    Greyscale
estimating a position of the aircraft in relation to the landing site based on the received  
broadcast signal; and (see FIG. 21 where the tower server provides the flight path from the current position to a new landing zone as in block 2112-2110)
cross-checking position data of the aircraft based on the estimated position of the aircraft (see FIG. 10 where the ground station operator provides the route to the alternative landing site in blocks 1000-1008 and messages m1-m7)
in relation to the landing site. (see FIG. 10 where the ground station operator provides the route to the alternative landing site in blocks 1000-1008 and messages m1-m7)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Offer of BOEING™ with the disclosure of Colby since Offer teaches that an emergency can be detected in block 900, m1.  Then a suitable airport can be provided that is not the ultimate destination but instead is an emergency airport.  A ground station operator 1004 can provide an input to provide an alternative landing site and an automatic landing can be provided via messages M4- M7. The process then displays the landing site identified from the group of landing sites on a display system (operation 806) with the process terminating thereafter. At this point, the operator of the aircraft may confirm the selection of the landing site. Further, the operator may direct the aircraft to the landing site or may employ a control system, such as an autopilot, to fly the aircraft to the landing site. This can provide a safe emergency landing that is an autopilot from an input from the ground station alone a state shown in FIG. 20 along path 2002-2004 and in response to an emergency.  See abstract and claims 1-10 of Offer. 

Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Colby and in further in view of United States Patent No.: US9257048B1 to Offer that was filed in 2010 and in view of United States Patent Application Pub. No.: US20190141390A1 to Ko and in view of Farmakis and Debdeep. 
Colby is silent but Ko teaches “….6. The computer-implemented method of claim 5, wherein the broadcast signal is encrypted using a first key and the flight computer of the aircraft includes a second key to decode the broadcast signal.  (See paragraph 9, and 190-194)”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of KO of LG™ with the disclosure of Colby since LO teaches that a broadcast signal can be encoded to provide message security in broadcasting digital data.     See abstract.

Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Colby and in further in view of United States Patent No.: US9257048B1 to Offer that was filed in 2010 and in further in view of United States Patent Application Pub. No.: US20120177198A1 to Cabos and in view of Farmakis and Debdeep. 
Colby is silent but Cabos teaches “…7. The computer-implemented method of claim 5 wherein receiving the broadcast signal is responsive to the flight computer providing a code to the active ground infrastructure. (see abstract)”. 
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Cabos of  AEROTRACK™ with the disclosure of Colby since Cabos teaches that a signal can be encoded with an encryption key provided from the ground to provide message security in broadcasting digital data from the ground to the aircraft.  Once received, the decryption key can be applied to provide a more accurate and secure system that can prevent third parties from reviewing the data.     See abstract.

Claim 8 is cancelled. 
Colby is silent but Mindell teaches “…8. The computer-implemented method of claim 1, wherein performing the localization cross-check procedure to determine the location of the aircraft in relation to a landing site comprises:
receiving, from a transponder grid, a radiofrequency signal;
performing time-of-flight analysis of the radiofrequency signal;  (see claim 1-7)

- estimating a position of the aircraft in relation to the landing site based on the performed time-of-flight analysis; and  (see TOF transmitters 96 and transceivers 98 to transmit signals to determine the landing point 140, 142)
cross-checking position data of the aircraft based on the estimated position of the aircraft
in relation to the landing site. (see FIG. 9 where the transponders can be validated by a unique code or transponder signal; see FIG. 16 where the UAV can detour to the delivery address 142 to pick up the parcel. It can be navigated by GPS signal 144 and / or time of flight signal 130. Further, to allow the UAV to accurately pick up the parcel 136 for delivery, the parcel itself may be a beacon 138, for example, transponder 104 that retransmits it in response to signal 130; Navigate the UAV accurately to pick up the parcel 136.
  According to aspects of this disclosure, parcel delivery UAVs currently have limited battery life, and these drones may need to detour along the delivery path to replace batteries or charge batteries. It is understood that there is. Further, it is anticipated that UAVs flying, for example, in urban areas may need to make an emergency landing in a safe “ditch” area where drones can be maintained and / or retrieved. Thus, according to aspects and embodiments, it is anticipated that transmitter 96 or transceiver 98 or transponder 104 may be placed at a selected UAV recharge / gas / maintenance station to guide the UAV, where The UAV can land for either a battery swap-out, battery charge, or a “slow landing” in the event of a system failure. After any of these, the UAV may continue the path to the parcel pickup 140 or parcel delivery site 142 to pick up and / or drop out the parcel 136.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of MINDELL with the disclosure of Colby since MINDELL teaches that a time of flight from the transmitter and signal can be expressed.  This can ensure that the drone is on target or is off its path and then a revision can be made to the uav.   Then a correct path can be provided via a broadcast signal.  See abstract and FIG. 10.

Claims 9-10 and 12-14 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Colby and in further in view of United States Patent No.: US9257048B1 to Offer that was filed in 2010 and in view of Farmakis and Debdeep.  

Offer teaches “…9. The computer-implemented method of claim 1, wherein performing the localization cross-check procedure to determine the location of the aircraft in relation to a landing site comprises:
comparing data from an altimeter subsystem of the aircraft to stored altitude data; (see col. 16, lines 30-56)
estimating a position of the aircraft in relation to the landing site based on comparison; and (see col. 22, lines 20-56)
cross-checking position data of the aircraft based on the estimated position of the aircraft
in relation to the landing site”. (See FIG. 13b where the altitude current altitude 1322 is compared to a threshold value to determine if the glide path is sufficient to ingress to the landing site 1304a-b of 13a; see col. 21, lines 1-67)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Offer of BOEING™ with the disclosure of Colby since Offer teaches that an emergency can be detected in block 900, m1.  Then a suitable airport can be provided that is not the ultimate destination but instead is an emergency airport.  A ground station operator 1004 can provide an input to provide an alternative landing site and an automatic landing can be provided via messages M4- M7. The process then displays the landing site identified from the group of landing sites on a display system (operation 806) with the process terminating thereafter. At this point, the operator of the aircraft may confirm the selection of the landing site. Further, the operator may direct the aircraft to the landing site or may employ a control system, such as an autopilot, to fly the aircraft to the landing site. This can provide a safe emergency landing that is an autopilot from an input from the ground station alone a state shown in FIG. 20 along path 2002-2004 and in response to an emergency.  See abstract and claims 1-10 of Offer. 

 

Colby is silent but Offer teaches ‘10. The computer-implemented method of claim 1, wherein the one or more protection levels comprise at least one of a horizontal protection level and a vertical protection level.  (see FIG. 18-21 where the path having a horizontal distance 2112 from the ground and a vertical distance from other aircraft are provided; and FIG. 18 and col. 24, line 62 to col. 25, line 45 where a vertical turn is provided so there is no altitude loss by a sharper turn)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Offer of BOEING™ with the disclosure of Colby since Offer teaches that an emergency can be detected in block 900, m1.  Then a suitable airport can be provided that is not the ultimate destination but instead is an emergency airport.  A ground station operator 1004 can provide an input to provide an alternative landing site and an automatic landing can be provided via messages M4- M7. The process then displays the landing site identified from the group of landing sites on a display system (operation 806) with the process terminating thereafter. At this point, the operator of the aircraft may confirm the selection of the landing site. Further, the operator may direct the aircraft to the landing site or may employ a control system, such as an autopilot, to fly the aircraft to the landing site. This can provide a safe emergency landing that is an autopilot from an input from the ground station alone a state shown in FIG. 20 along path 2002-2004 and in response to an emergency.  See abstract and claims 1-10 of Offer. 

Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Colby and in further in view of U.S. Patent No.: 7,212,917 B2 to Wilson, Jr. and in view of Farmakis and Debdeep. 
Colby is silent but Wilson, Jr. teaches “…11. The computer-implemented method of claim 1, further comprising:
updating an aggregate estimate of error in position of the aircraft using the determined
location of the aircraft in relation to a landing site”.  (see block 84 where the noise errors are detected and then removed in blocks 87 and 123)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of WILSON of BOEING™ with the disclosure of Colby since WILSON teaches that a planned path and actual path can be determined and a planned vertical velocity and actual velocity can be determined.  Then a cone can be drawn. Within the cone this is considered acceptable. However, outside of the cone 145 is determined to be an issued where this is a not proper operation. Then an emergency can be detected and a remedial measure can be taken.  See claims 1-6 and the abstract.    

Colby is silent but Offer teaches “…12. The computer-implemented method of claim 1, wherein generating an updated set of instructions for operational control of the aircraft comprises generating instructions to autonomously alter a configuration state of at least one of a control surface of the aircraft, a power plant setting of the aircraft, and a communication subsystem of the aircraft”. (see claim 1-14). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Offer of BOEING™ with the disclosure of Colby since Offer teaches that an emergency can be detected in block 900, m1.  Then a suitable airport can be provided that is not the ultimate destination but instead is an emergency airport.  A ground station operator 1004 can provide an input to provide an alternative landing site and an automatic landing can be provided via messages M4- M7. The process then displays the landing site identified from the group of landing sites on a display system (operation 806) with the process terminating thereafter. At this point, the operator of the aircraft may confirm the selection of the landing site. Further, the operator may direct the aircraft to the landing site or may employ a control system, such as an autopilot, to fly the aircraft to the landing site. This can provide a safe emergency landing that is an autopilot from an input from the ground station alone a state shown in FIG. 20 along path 2002-2004 and in response to an emergency.  See abstract and claims 1-10 of Offer. 

-  
Colby is silent but Offer teaches “…13. The computer-implemented method of claim 1, wherein generating an updated set of instructions for operational control of the aircraft comprises generating notifications for presentation to a pilot of the aircraft.  (see FIG. 8, block 806)”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Offer of BOEING™ with the disclosure of Colby since Offer teaches that an emergency can be detected in block 900, m1.  Then a suitable airport can be provided that is not the ultimate destination but instead is an emergency airport.  A ground station operator 1004 can provide an input to provide an alternative landing site and an automatic landing can be provided via messages M4- M7. The process then displays the landing site identified from the group of landing sites on a display system (operation 806) with the process terminating thereafter. At this point, the operator of the aircraft may confirm the selection of the landing site. Further, the operator may direct the aircraft to the landing site or may employ a control system, such as an autopilot, to fly the aircraft to the landing site. This can provide a safe emergency landing that is an autopilot from an input from the ground station alone a state shown in FIG. 20 along path 2002-2004 and in response to an emergency.  See abstract and claims 1-10 of Offer. 

Colby is silent but Offer teaches “14. The computer-implemented method of claim 1, further comprising: comparing the determined location of the aircraft in relation to a landing site to an output from a particular subsystem of the aircraft; and evaluating performance of the particular subsystem of the aircraft based on the comparison”. (see col. 26, line 55 to col. 27, line 36). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Offer of BOEING™ with the disclosure of Colby since Offer teaches that an emergency can be detected in block 900, m1.  Then a suitable airport can be provided that is not the ultimate destination but instead is an emergency airport.  A ground station operator 1004 can provide an input to provide an alternative landing site and an automatic landing can be provided via messages M4- M7. The process then displays the landing site identified from the group of landing sites on a display system (operation 806) with the process terminating thereafter. At this point, the operator of the aircraft may confirm the selection of the landing site. Further, the operator may direct the aircraft to the landing site or may employ a control system, such as an autopilot, to fly the aircraft to the landing site. This can provide a safe emergency landing that is an autopilot from an input from the ground station alone a state shown in FIG. 20 along path 2002-2004 and in response to an emergency.  See abstract and claims 1-10 of Offer. 

Claim 15 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Colby and in view of Farmakis and in view of Debdeep.

    PNG
    media_image4.png
    966
    873
    media_image4.png
    Greyscale

 Colby discloses “…15. A system, comprising: a processor; and a non-transitory computer-readable storage medium storing computer program instructions executable by the processor to perform operations, the operations comprising: monitoring a status of an aircraft in operation; (see FIG. 1-4 where an emergency is detected)in response to the status satisfying a condition, performing a localization cross- check procedure (see FIG. 4 where the device can include an emergency land EL activation command) to determine a location of the aircraft in relation to a landing site; (see figure 4 where an emergency is activated if there are no responses to the prompts and approvals, and routing and an autolanding is provided, where a second block 408 computes the best airport and terrain and weather and then landing lights are provided and the automatic approach is provided and an optimal airport is selected 410)updating one or more protection levels of the aircraft based on the determined location of the aircraft in relation to the landing site; (see paragraph 21 and 40-45 where the runway and taxiways for each airport is stored in a memory and  a historical weather and terrain database is also provided and that is updated) (see FIG. 4, and optimal airport 410) (see paragraph 56-64) and based on the updated one or more protection levels, generating an updated set of instructions for operational control of the aircraft. (see paragraph 27-48 where the display includes a location and a trajectory of the aircraft and provide an activation command prompt to provide automatic pilot and automatic thrust to generate landing flight plans and where the avionics changes in claim 1-3 to a code; see claim 1-12) see block in FIG. 4where the pilot can provide the emergency manual landing command manually or alternatively this can be done automatically) (see paragraph 43-45);
Claims 1-3 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Pub. No.: US20130179011A1 to Colby. and which was filed on 1-10-12 which is prior to the effective filing date (hereinafter “Colby”) and in view of U.S. Patent No.: 5714948 to Farmakis et al. that was filed in 1994 and in view of U.S. Patent Application Pub. No.: US 20180101173 A1 to Debdeep that was filed in 2018.

    PNG
    media_image4.png
    966
    873
    media_image4.png
    Greyscale

Colby discloses “…1. A computer-implemented method, comprising:
monitoring a status of an aircraft in operation; (see FIG. 1-4 where an emergency is detected)
in response to the status satisfying a condition, performing a localization cross-check(see FIG. 4, blocks 410-490 where the device can include an emergency land EL activation command) 

procedure to determine a location of the aircraft in relation to a landing site; : (see figure 4 where an emergency is activated if there are no responses to the prompts and approvals, and routing and an autolanding is provided, where a second block 408 computes the best airport and terrain and weather and then landing lights are provided and the automatic approach is provided and an optimal airport is selected 410)
updating one or more protection levels of the aircraft based on the determined location of the aircraft in relation to the landing site; and(see paragraph 21 and 40-45 where the runway and taxiways for each airport is stored in a memory and  a historical weather and terrain database is also provided and that is updated) (see FIG. 4, and optimal airport 410) (see paragraph 56-64)
based on the updated one or more protection levels, generating an updated set of
instructions for operational control of the aircraft. (see block 480; paragraph 39, 27-48 where the display includes a location and a trajectory of the aircraft and provide an activation command prompt to provide automatic pilot and automatic thrust to generate landing flight plans and where the avionics changes in claim 1-3 to a code; see claim 1-12) see block in FIG. 4where the pilot can provide the emergency manual landing command manually or alternatively this can be done automatically) (see paragraph 43-45);

    PNG
    media_image1.png
    885
    1148
    media_image1.png
    Greyscale

Claim 15 is amended to recite and the primary reference is silent but Farmakis et al. teaches  “…comprising: receiving, from a transponder grid, a radiofrequency signal;  (see FIG. 3 where the aircraft receives the signal from the AARTS processor 28 for navigation and hints about the landing area)   (see col. 11, line 53 to col. 13, line 20 where the ATC signal can include the destination airport location and a proposed separation and destination and the distance between each aircraft and the landing area)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of FARMAKIS with the disclosure of Colby since FARMAKIS teaches that an ATC device can provide signals to all aircraft. These signals include data within the signals that can provide pertinent information include a landing zone location and an airport location and a course from the current location to the landing zone with the appropriate aircraft separation. See abstract and col. 11, line 1 to col. 13, line 10 of Famakis.   


    PNG
    media_image2.png
    767
    860
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    747
    863
    media_image3.png
    Greyscale
Claim 15 is amended to recite and Colby is silent but Debdeep teaches “…performing time-of-flight analysis of the radiofrequency signal;  (see paragraph 31)
estimating a position of the aircraft 
in relation to the landing site based on the time-of-flight analysis of the radiofrequency signal: and  (see block 914 and paragraph 31 and FIG. 7 blocks 702-710 where the drone distance between the landing pad and the drone is tracked based on a depth in FIG. 6, blocks 602-612)
cross-checking position data of the aircraft based 
on the estimated position of 
the aircraft in relation to the landing site;”  (See paragraph 31 and FIG. 9 where the drone can accelerate to close the distance or decelerate to land the drone on the landing pad based on the signal and can include the destination location and a proposed separation and destination and the distance between the drone and the landing area and a signal is provided when the landing is completed in block 900-938) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of DEBDEEP of QUALCOMM™ with the disclosure of Colby since DEBDEEP teaches that a TOF sensor can determine a distance from a drone to a landing pad. The drone can be controlled to stay in range and then accelerate or decelerate to land  the drone on the landing pad.   This can provide an improved coordination between the drone and the landing pad to avoid intermediate obstacles.  See abstract and claims 1-10 and paragraph 84-88 of Dandeep. 


Claim 16 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Colby and in further in view of United States Patent No.: US9257048B1 to Offer that was filed in 2010 and in view of Farmakis and in view of Debdeep.  

Colby discloses “…16. The system of claim 15, wherein performing the localization cross-check procedure to determine the location of the aircraft in relation to a landing site comprises: (see paragraph 55-60 where the display includes a location and a trajectory of the aircraft and provide an activation command prompt to provide automatic pilot and automatic thrust to generate landing flight plans and where the avionics changes in claim 1-18 to a code; see claim 6-12)”.
    PNG
    media_image5.png
    860
    956
    media_image5.png
    Greyscale

Colby is silent but Offer teaches ‘… receiving, using at least one of a camera subsystem of the aircraft and a radar subsystem of the aircraft, (see routing that uses sensors to provide the positioning of the aircraft in col. 18, line 45 to col. 19, line 10) 
    PNG
    media_image6.png
    829
    1165
    media_image6.png
    Greyscale
data from a passive ground structure proximate to the landing site; estimating a position of the aircraft in relation to the landing site based on the received data; (see FIG. 10 where the ground station operator provides the route to the alternative landing site in blocks 1000-1008 and messages m1-m7) and cross-checking position data of the aircraft based on the estimated position of the aircraft in relation to the landing site. ” (see FIG. 6, blocks 600-608).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Offer of BOEING™ with the disclosure of Colby since Offer teaches that an emergency can be detected in block 900, m1.  Then a suitable airport can be provided that is not the ultimate destination but instead is an emergency airport.  A ground station operator 1004 can provide an input to provide an alternative landing site and an automatic landing can be provided via messages M4- M7. The process then displays the landing site identified from the group of landing sites on a display system (operation 806) with the process terminating thereafter. At this point, the operator of the aircraft may confirm the selection of the landing site. Further, the operator may direct the aircraft to the landing site or may employ a control system, such as an autopilot, to fly the aircraft to the landing site. This can provide a safe emergency landing that is an autopilot from an input from the ground station alone a state shown in FIG. 20 along path 2002-2004 and in response to an emergency.  See abstract and claims 1-10 of Offer. 

Claim 17 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Colby et al. (hereinafter “Colby”) and in further in view of United States Patent No.: US9257048B1 to Offer that was filed in 2010 and in view of Farmakis and in view of Debdeep.  

Offer teaches “…17. The system of claim 15, wherein performing the localization cross-check procedure to determine the location of the aircraft in relation to a landing site comprises: receiving, using a flight computer of the aircraft, a broadcast signal from active ground infrastructure proximate to the landing site; (see routing that uses sensors to provide the positioning of the aircraft in col. 18, line 45 to col. 19, line 10 and FIG. 10 can provide the trajectory to the aircraft to a new landing site and FIG. 6-8) 

    PNG
    media_image8.png
    680
    1046
    media_image8.png
    Greyscale
 estimating a position of the aircraft in relation to the landing site based on the received broadcast signal; (see FIG. 21 where the tower server provides the flight path from the current position to a new landing zone as in block 2112-2110) and cross-checking position data of the aircraft (see FIG. 10 where the ground station operator provides the route to the alternative landing site in blocks 1000-1008 and messages m1-m7) based on the estimated position of the aircraft in relation to the landing site. (see FIG. 10 where the ground station operator provides the route to the alternative landing site in blocks 1000-1008 and messages m1-m7)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Offer of BOEING™ with the disclosure of Colby since Offer teaches that an emergency can be detected in block 900, m1.  Then a suitable airport can be provided that is not the ultimate destination but instead is an emergency airport.  A ground station operator 1004 can provide an input to provide an alternative landing site and an automatic landing can be provided via messages M4- M7. The process then displays the landing site identified from the group of landing sites on a display system (operation 806) with the process terminating thereafter. At this point, the operator of the aircraft may confirm the selection of the landing site. Further, the operator may direct the aircraft to the landing site or may employ a control system, such as an autopilot, to fly the aircraft to the landing site. This can provide a safe emergency landing that is an autopilot from an input from the ground station alone a state shown in FIG. 20 along path 2002-2004 and in response to an emergency.  See abstract and claims 1-10 of Offer. 

Claim 18 is cancelled. 

Mindell teaches “…18. The system of claim 15, wherein performing the localization cross-check procedure to determine the location of the aircraft in relation to a landing site comprises: receiving, from a transponder grid, a radiofrequency signal; performing time-of-flight analysis of the radiofrequency signal; (see claim 1-7)estimating a position of the aircraft in relation to the landing site based on the performed time-of-flight analysis; and - (see TOF transmitters 96 and transceivers 98 to transmit signals to determine the landing point 140, 142)cross-checking position data of the aircraft based on the estimated position of the aircraft in relation to the landing site. (see FIG. 9 where the transponders can be validated by a unique code or transponder signal; see FIG. 16 where the UAV can detour to the delivery address 142 to pick up the parcel. It can be navigated by GPS signal 144 and / or time of flight signal 130. Further, to allow the UAV to accurately pick up the parcel 136 for delivery, the parcel itself may be a beacon 138, for example, transponder 104 that retransmits it in response to signal 130; Navigate the UAV accurately to pick up the parcel 136.
  According to aspects of this disclosure, parcel delivery UAVs currently have limited battery life, and these drones may need to detour along the delivery path to replace batteries or charge batteries. It is understood that there is. Further, it is anticipated that UAVs flying, for example, in urban areas may need to make an emergency landing in a safe “ditch” area where drones can be maintained and / or retrieved. Thus, according to aspects and embodiments, it is anticipated that transmitter 96 or transceiver 98 or transponder 104 may be placed at a selected UAV recharge / gas / maintenance station to guide the UAV, where The UAV can land for either a battery swap-out, battery charge, or a “slow landing” in the event of a system failure. After any of these, the UAV may continue the path to the parcel pickup 140 or parcel delivery site 142 to pick up and / or drop out the parcel 136.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of MINDELL with the disclosure of Colby since MINDELL teaches that a time of flight from the transmitter and signal can be expressed.  This can ensure that the drone is on target or is off its path and then a revision can be made to the uav.   Then a correct path can be provided via a broadcast signal.  See abstract and FIG. 10.

Claims 19-20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Colby and in further in view of United States Patent No.: US9257048B1 to Offer that was filed in 2010 and in view of Farmakis and in view of Debdeep.  

Offer teaches “…19. The system of claim 15, wherein performing the localization cross-check procedure to determine the location of the aircraft in relation to a landing site comprises:
comparing data from an altimeter subsystem of the aircraft to stored altitude data; (see col. 16, lines 30-56)
estimating a position of the aircraft in relation to the landing site based on comparison; and
cross-checking position data of the aircraft based on the estimated position of the aircraft
in relation to the landing site. ”. (See FIG. 13b where the altitude current altitude 1322 is compared to a threshold value to determine if the glide path is sufficient to ingress to the landing site 1304a-b of 13a; see col. 21, lines 1-67)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Offer of BOEING™ with the disclosure of Colby since Offer teaches that an emergency can be detected in block 900, m1.  Then a suitable airport can be provided that is not the ultimate destination but instead is an emergency airport.  A ground station operator 1004 can provide an input to provide an alternative landing site and an automatic landing can be provided via messages M4- M7. The process then displays the landing site identified from the group of landing sites on a display system (operation 806) with the process terminating thereafter. At this point, the operator of the aircraft may confirm the selection of the landing site. Further, the operator may direct the aircraft to the landing site or may employ a control system, such as an autopilot, to fly the aircraft to the landing site. This can provide a safe emergency landing that is an autopilot from an input from the ground station alone a state shown in FIG. 20 along path 2002-2004 and in response to an emergency.  See abstract and claims 1-10 of Offer. 

Colby is silent but Offer teaches “…20. The system of claim 15, wherein generating an updated set of instructions for operational control of the aircraft comprises generating instructions to autonomously alter a configuration state of at least one of a control surface of the aircraft, a power plant setting of the aircraft, and a communication subsystem of the aircraft. ”. (see claim 1-14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Offer of BOEING™ with the disclosure of Colby since Offer teaches that an emergency can be detected in block 900, m1.  Then a suitable airport can be provided that is not the ultimate destination but instead is an emergency airport.  A ground station operator 1004 can provide an input to provide an alternative landing site and an automatic landing can be provided via messages M4- M7. The process then displays the landing site identified from the group of landing sites on a display system (operation 806) with the process terminating thereafter. At this point, the operator of the aircraft may confirm the selection of the landing site. Further, the operator may direct the aircraft to the landing site or may employ a control system, such as an autopilot, to fly the aircraft to the landing site. This can provide a safe emergency landing that is an autopilot from an input from the ground station alone a state shown in FIG. 20 along path 2002-2004 and in response to an emergency.  See abstract and claims 1-10 of Offer. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668